Plaintiff in error was convicted on an information charging the unlawful conveyance of 24 quarts of whisky from a point unknown in Muskogee county to a point about 30 feet northeast of the Midland Valley depot in the town of Porum. September 23, 1914, the court rendered judgment and sentenced him to be confined in the county jail for 30 days and to pay a fine of $50 and the costs. The evidence for the state tends to show that plaintiff in error left a train arriving at Porum from Ft. Smith with two grips containing whisky, and, when arrested, said "he had gotten the liquor for sick folks." As a witness in his own behalf, the defendant testified that when he got off the train he did not have any grips; that after walking eight or ten steps Deputy Sheriff McClelland "hollered" at him and said. "I will take those grips and you, too, to Muskogee," and witness answered, "What grips?" that he looked and saw two grips on the ground eight or ten steps from him.
Upon a careful examination of the record in this case, we are satisfied that none of the alleged errors are well taken. It was for the jury to determine to what extent they would give credit to the defendant's testimony.
Finding no errors prejudicial to the defendant, the judgment will be affirmed. *Page 679